Citation Nr: 0308943	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  99-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.    


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION


The veteran had active service from June 1963 to June 1967.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, (the RO) which denied the veteran's 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD).  

In March 2001, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

This matter was remanded to the RO in July 2001.  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination of the claim for service connection for PTSD.  

38 C.F.R. § 3.304(f) provides that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125 (a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2002); Moreau v. Brown, 
9 Vet. App. 389 (1996). 

The Board finds that additional development is needed with 
respect to the veteran's stressor events.  Service records 
show that the veteran served in Vietnam with the Supply 
Company, Third Service Battalion, Marine Corps, from August 
28, 1965 to August 6, 1966.  He was awarded a Vietnam Service 
Medal and a Vietnam Campaign Medal.  The service personnel 
records indicate that the veteran participated in operations 
in Da Nang.  His MOS was warehouseman.  The Board finds that 
the evidence of record at this time does not establish that 
the veteran served in combat in Vietnam.  Thus, there must be 
here must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

Review of the record reveals that the veteran reported one 
stressor event in enough detail so that a meaningful search 
can be conducted for verification.  At the hearing before the 
Board in March 2001, the veteran stated that he was under 
mortar attack while stationed in Da Nang.  He stated that he 
was working at a supply post and during the attack, he was 
injured by a forklift driven by a solider who was in panic 
from the attack.  The veteran did not give a date for this 
attack.  However, a January 1967 service medical record notes 
that the veteran was injured in combat in October 1965.  The 
Board finds that the RO should contact the Naval Historical 
Center and the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) for verification and corroboration of 
this stressor event.    

The Board notes that the veteran described other stressor 
events but such events were not described in detail.  The 
Board finds that the RO should request from the veteran a 
comprehensive statement about the veteran's stressors which 
included specific details such as dates, places, detailed 
descriptions of events and identifying information concerning 
any other individual involved in the events.  The Board notes 
that in the July 2001 Remand, the RO had been directed to ask 
the veteran to provide a comprehensive statement as to the 
veteran's stressor, but this action was not taken.  The Board 
is obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court of Appeals for 
Veterans Claims (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).   
 
The Board finds that the RO should give the veteran one final 
opportunity to submit detailed, specific information 
regarding his claimed service in Vietnam and his claimed 
stressor events.  The RO should contact the veteran and 
request the veteran to provide additional information of the 
stressor events including the date, type, and location of the 
events, names of the ships and base camps where the veteran 
was stationed, the names of the people involved in the 
events, the number and names of casualties involved, and the 
designations of the units involved.  The veteran should be 
asked to provide statements from persons involved in the 
stressor events, if possible.  The RO should notify the 
veteran that specific details of his stressor events is 
necessary to substantiate his claim.  

After giving the veteran an opportunity to submit additional 
information regarding his service in Vietnam and his claimed 
stressors, and even if the veteran does not respond, the RO 
should prepare a summary of the veteran's claimed stressor 
event of being under mortar attack while stationed in Da Nang 
in October 1965 and any other stressor event described in 
detail, and send the summary and associated records to the 
Naval Historical Center and the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for verification and 
corroboration.  

Lastly, the Board finds that if and only if a stressor event 
is verified, the veteran should be afforded a VA psychiatric 
examination to determine if the veteran's diagnosis of PTSD 
is medially linked to any verified stressor.     

Accordingly, this case is remanded for the following actions: 

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  The veteran should be asked 
to provide the names and addresses of the 
VA medial facility where the veteran 
claims to have received treatment for 
PTSD in 1984 and the address of the 
Naugatuck Valley Mental Health Clinic 
where the veteran claims to have received 
treatment for PTSD.  Any medical care 
providers so identified should be asked 
to provide copies of the veteran's 
treatment records.  

2.  The RO should request the veteran to 
submit additional corroborating evidence 
of his claimed stressors.  The veteran 
should be advised that meaningful 
research of his stressors will require 
him to provide the "who, what, where and 
when" of each stressor including the 
date, type, and location of the events, 
the names of the people involved in the 
events, the number and names of 
casualties involved, and the designations 
of the units involved.  The veteran 
should be asked to provide statements 
from persons involved in the stressor 
events, if possible.  The veteran should 
also be advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible 
because, without such details, an 
adequate search for verifying information 
cannot be conducted and his claim will 
not be substantiated.   

3.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  The RO should request 
verification of the stressor event of 
being in a mortar attack in Da Nang in 
October 1965.  This summary, copy of the 
DD 214, and copies of the veteran's 
service medical records should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The summary and 
all associated documents should also be 
sent to the Naval Historical Center at 
Building 57, 805 Kidder Breese Street SE, 
Washington Navy Yard, DC.  The agencies 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The RO 
should then prepare a report detailing 
the nature of any stressors which it has 
determined are verified by the record and 
associate the report with the claims 
folder. 

4.  If, and only if, it is determined 
that the veteran engaged in combat during 
service or was otherwise exposed to a 
verified stressor in service, then the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  The veteran's claims folder 
should be provided to the examiner for 
review prior to the examination.  The 
examiner should identify any psychiatric 
disorders that are present.  If the 
examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the RO may be 
relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  Following completion of the 
foregoing, and after making sure that all 
requirements of the VCAA have been 
complied with, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  The RO must 
render a specific finding as to whether 
the veteran engaged in combat with the 
enemy.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this remand.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




